DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the Specification filed 12/04/2020 has been acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts Duplessis (US 2015/0089349 A1) and HEO (US 2011/0312387 A1) on the record discloses a system, comprising: a processor; and a memory comprising instructions, which when executed by the processor, cause the system to perform a method, the method comprising: receiving, from a server, a first workflow step definition including a first widget to be loaded into an application shell; identifying that the first widget in the first workflow step definition is implemented using web-based code components; and loading the first widget into the application shell via a platform-agnostic widget proxy service by: determining that the platform-agnostic widget proxy service is not instantiated within the application shell; in response to the determining that the platform-agnostic widget proxy service is not instantiated within the application shell: generating an instance of the platform-agnostic widget proxy service; and loading the first widget into a runtime environment provided by the instance of the platform-agnostic widget proxy service.
Instead, Duplessis discloses a system comprising: at least one processor; at least one memory device; at least one module stored by the at least one memory device and executable by the at least one processor, wherein the at least one module is configured to perform operations comprising: rendering, by an application executing on a target platform, a document that specifies one or more widgets of one or more widget types, the rendering including, for each respective widget type from the one or more widget types: rendering, by a first widget renderer for the respective widget type, the one or more widgets of the respective widget type upon determining that the application includes the first widget renderer for the 
HEO discloses a mobile terminal comprising: a display to display a first one of a plurality of wallpapers, and to display at least one icon; and a controller to display at least two of the plurality of wallpapers on the display in response to the mobile terminal receiving an input with regard to the displayed icon.
Regarding claim 7, none of the prior arts Duplessis (US 2015/0089349 A1) and HEO (US 2011/0312387 A1) on the record discloses receiving, from a server, a first workflow step definition including a first widget to be loaded into an application shell; identifying that the first widget in the first workflow step definition is implemented using web-based code components; and loading the first widget into the application shell via a platform-agnostic widget proxy service by: determining that the platform-agnostic widget proxy service is not instantiated within the application shell; in response to the determining that the platform-agnostic widget proxy service is not instantiated within the application shell: generating an instance of the platform-agnostic widget proxy service; and loading the first widget into a runtime environment provided by the instance of the platform-agnostic widget proxy service.
Instead, Duplessis discloses rendering, by an application executing on a target platform, a document that specifies one or more widgets of one or more widget types, the rendering including, for each respective widget type from the one or more widget types: rendering, by a first widget renderer for the respective widget type, the one or more widgets of the respective widget type upon determining that the application includes the first widget renderer for the respective widget type, and rendering, by a second widget renderer for the respective widget type, the one or more widgets of the respective widget type upon determining that the application does not include the first widget renderer for the respective widget type, the second widget renderer being different from the first widget renderer.
HEO discloses displaying a first one of a plurality of wallpapers on a display; receiving an input to add an icon to one of the plurality of wallpapers; and displaying at least two of the wallpapers on the 
Regarding claim 14, none of the prior arts Duplessis (US 2015/0089349 A1) and HEO (US 2011/0312387 A1) on the record discloses receiving, from a server, a first workflow step definition including a first widget to be loaded into an application shell; identifying that the first widget in the first workflow step definition is implemented using web-based code components; and loading the first widget into the application shell via a platform-agnostic widget proxy service by: determining that the platform-agnostic widget proxy service is not instantiated within the application shell; in response to the determining that the platform-agnostic widget proxy service is not instantiated within the application shell: generating an instance of the platform-agnostic widget proxy service; and loading the first widget into a runtime environment provided by the instance of the platform-agnostic widget proxy service.
Instead, Duplessis discloses rendering, by an application executing on a target platform, a document that specifies one or more widgets of one or more widget types, the rendering including, for each respective widget type from the one or more widget types: rendering, by a first widget renderer for the respective widget type, the one or more widgets of the respective widget type upon determining that the application includes the first widget renderer for the respective widget type, and rendering, by a second widget renderer for the respective widget type, the one or more widgets of the respective widget type upon determining that the application does not include the first widget renderer for the respective widget type, the second widget renderer being different from the first widget renderer.
HEO discloses displaying a first one of a plurality of wallpapers on a display; receiving an input to add an icon to one of the plurality of wallpapers; and displaying at least two of the wallpapers on the display in response to receiving the input and when the displayed first one of the wallpapers fails to have a vacancy for displaying the icon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194